Citation Nr: 0404915	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  01-04 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than November 1, 
1999, for Dependency and Indemnity Compensation (DIC) 
benefits to the appellant.  

WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant is the widow of a deceased veteran of World War 
II.  This matter comes before the Board of Veterans' Appeals 
(Board) from an adjudicative determination by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In October 2001, a hearing was held before the undersigned at 
the RO at which the appellant and her daughter appeared and 
testified.  A transcript of that hearing is of record.  

In an appellate decision dated in July 2002, the Board denied 
the present appeal.  Subsequently, an appeal was taken to the 
U. S. Court of Appeals for Veterans Claims (Court).  In 
September 2003, both parties filed with the Court a Joint 
Motion for Remand of this appeal which was granted by Order 
of the Court dated in the same month.  The Court did not 
retain jurisdiction over this matter.  

In December 2003, the appellant indicated that she had 
nothing further to submit in connection with this appeal and 
requested that the Board proceed immediately with the 
readjudication of her appeal.  

The appellant was represented by an attorney before the 
Court, but she was not and is not represented before the 
Board.  


FINDINGS OF FACT

1.  The appellant was married to the veteran from July 1943 
until his death in the line of duty in February 1945.  

2.  The appellant was initially awarded and paid VA death 
benefits as the unremarried widow of the veteran from 
February 1945 until she remarried in August 1950.  

3.  The appellant's second husband died on December [redacted], 1978.  

4.  On March 29, 1979, an informal claim for DIC benefits as 
the widow of the veteran was received at the Nashville RO 
from the appellant.  

5.  The Nashville RO did not respond to the March 1979 
informal claim by the appellant.  

6.  A formal claim for DIC benefits as the widow of the 
veteran was received on October 8, 1999.  


CONCLUSION OF LAW

Entitlement to an effective date of March 29, 1979, for DIC 
benefits is established.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. §§ 3.155, 3.400 (1979-2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000.

As a preliminary matter, the Board notes that the evidence 
and information currently of record are sufficient to 
substantiate the appellant's claim.  Consequently, no further 
development of the record is required.


II.  Factual Background

The appellant married the veteran in July 1943, and she was 
still married to him when he was killed in an aircraft crash 
in February 1945 while still serving on active duty.  She 
subsequently applied for and was awarded VA death benefits as 
the unremarried widow of the veteran, effective from his date 
of death in February 1945.  Additional benefits were awarded 
to her after the birth of her daughter by the veteran in 
August 1945.  

In September 1950, notification was received from the 
appellant that she had remarried in August 1950, and her 
award of VA death benefits was subsequently terminated for 
this reason; however, payments of VA death compensation 
benefits (and later DIC) to her on behalf of her daughter 
were continued until the child married in June 1965.  

The appellant's second husband died on December [redacted], 1978.  On 
March 29, 1979, the appellant had submitted a written request 
asking the RO to "Please inform me of any knowledge you 
gained from" the documents which she was submitting at that 
time, which included a letter verifying that the veteran, her 
first husband, had died in February 1945 while serving on 
active military service; and information that her second 
husband was now also deceased (his death certificate had 
previously been filed at the RO).  Shortly afterwards, in May 
1979, formal claims seeking VA burial benefits and DIC 
benefits for the appellant's son from her second marriage 
were received under the VA claim number of the appellant's 
second husband.  These documents also included the 
information that the appellant had previously been married to 
and widowed by the veteran; and that she had once filed for 
VA benefits as the widow of the veteran, specifying the 
veteran's VA claim number.  The RO did not respond to the 
March 1979 written request by the appellant.  

In a written communication received on October 8, 1999, the 
appellant wrote to the RO claiming entitlement to DIC 
benefits as the widow of the veteran.  DIC benefits were 
subsequently awarded and paid to her from November 1, 1999, 
based upon this claim; and the present appeal ensued.  

III.  Legal Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a).  

The effective date of DIC benefits based upon a claim 
received more than one year after the date of the veteran's 
death will be the date of receipt of the claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

IV.  Analysis

The appellant contends, and the Board must agree, that the 
information which she transmitted to the RO on March 29, 
1979, constituted an informal claim seeking the restoration 
to her of DIC benefits as the widow of the veteran, her first 
husband, following the death of her second husband.  Based 
upon information of record as of March 29, 1979, the RO was 
under the legal obligation to send the appellant a formal 
claims form for DIC benefits, or at least to further clarify 
her wishes in this regard.  However, the RO's failure to act 
on this matter preserved the appellant's informal claim until 
her formal claim for DIC benefits was filed in October 1999.  

Consequently, the Board holds that the appellant is entitled 
to an effective date of March 29, 1979, for DIC benefits.  


ORDER

Entitled to an effective date of March 29, 1979, for DIC 
benefits is granted, subject to the criteria applicable to 
the payment of monetary benefits..  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



